Citation Nr: 0823306	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2005 and January 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a videoconference hearing at the RO 
before the undersigned Acting Veteran's Law Judge in November 
2007.  A transcript of the hearing is of record.  Further, at 
the time of the hearing, the veteran submitted additional 
evidence, which was accompanied by a waiver of Agency of 
Original Jurisdiction (AOJ) consideration.  He submitted 
further evidence in June 2008.  While he did not expressly 
waive AOJ consideration of those materials, it is 
sufficiently clear that he wished to avoid further delay and 
wanted to have his appeal considered immediately.  In any 
event, as the instant decision reopens the back claim and 
remands the remainder of the appeal, the AOJ will ultimately 
have the opportunity to review those materials.  Thus, the 
issuance of the instant decision does not prejudice the 
veteran. 

In June 2008, the Board granted the appellant's Motion to 
Advance on Docket pursuant to 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for a back 
condition and entitlement to an initial compensable rating 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1987 rating decision, the RO 
denied entitlement to service connection for a back condition 
in August 1987.

2.  Evidence received since the August 1987 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back condition. 


CONCLUSIONS OF LAW

1.  The August 1987 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002). 

2.  The evidence received subsequent to the August 1987 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
back disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claim to reopen service connection for a back 
condition based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below, any deficiencies with respect 
to notifying and assisting the veteran with his claim were 
harmless and caused no prejudice.  Accordingly, further 
discussion of notice and assistance is moot.  


Analysis

The veteran initially claimed entitlement to service 
connection for a back disorder in December 1969.  That claim 
was denied by the RO in April 1970.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.

In July 1987, the veteran again raised a claim of entitlement 
to service connection for a back disorder.  In an August 1987 
rating action, the RO rejected the request to reopen the 
previously denied claim.  Again, the veteran did not appeal 
that decision and it became final.  

The veteran filed another application to reopen his claim for 
service for a back disorder in March 2005.  In a July 2005 
rating decision, the RO denied the claim, finding that the 
veteran had not submitted new and material evidence.  

Based on the procedural history set forth above, the 
appropriate issues for consideration are whether new and 
material evidence has been received to reopen the claim.  In 
so finding, the Board acknowledges that the RO appears to 
have considered the claim on its merits in a February 2006 
statement of the case.  Irrespective of the RO's actions, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a back condition.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

As previously noted, the RO originally denied entitlement to 
service connection for a back disorder in an April 1970 
rating decision.  At that time, it was determined that the 
evidence of record failed to show that the veteran had a 
current back condition.  In an August 1987 rating decision 
the RO continued the denial of entitlement to service 
connection for a back disorder, as the evidence still showed 
no post-service treatment referable to the back.  

Evidence of record at the time of the last final August 1987 
rating decision includes the veteran's service medical 
records (SMRs) and a February 1970 VA examination.  The 
latter notes that the veteran had no definite findings 
apparent of spinal disability.  

Evidence submitted since the August 1987 rating decision 
includes a private medical opinion dated in February 2005, 
which notes treatment for significant L5 radiculitis and a 
pronounced lateral recess stenosis associated with a bulging 
central disc at L4-5, a VA examination report dated in April 
2006, which notes an assessment of low back arthralgia, and a 
private medical opinion dated in October 2007, which notes 
the veteran's lumbosacral spine reveals numerous degenerative 
changes and herniated disks.

These medical records are new because they are not 
duplicative of evidence considered by the RO at the time of 
the August 1987 rating decision.  Moreover, These medical 
records also establish several diagnoses related to the 
veteran's back, and thus they clearly relate to the 
unestablished fact; that is, whether the veteran has a 
current back condition as required by 38 C.F.R. § 3.303 
(2007).  Likewise, the newly submitted medical evidence is 
not cumulative or redundant of existing evidence, and 
presents a reasonable possibility of substantiating the 
claim.  Thus, it constitutes new and material evidence under 
38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement 
to service connection for a back disorder is reopened.  The 
merits of the claim will be addressed in the REMAND portion 
of this decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition is 
reopened, and to this extent only the claim, is granted.                                                                 


REMAND

The veteran seeks service connection for a back disorder that 
he contends is related to an injury incurred during service.  
He also seeks an initial compensable rating for bilateral 
hearing loss.  

During his November 2007 hearing the veteran testified that 
he applied for disability benefits from the Social Security 
Administration (SSA) in March 2005 for his back condition.  A 
May 2006 Notice of Award from the SSA indicates that the 
veteran became entitled to monthly disability benefits in 
September 2005. 

The Board observes that the record does not contain a copy of 
the SSA's determination granting such benefits or the 
clinical records considered in reaching that determination.  
The record also does not reflect that the VA has sought to 
obtain those records.  Where VA has actual notice that the 
appellant is receiving disability benefits from the SSA, the 
duty to assist requires VA to obtain a copy of the decision 
and the supporting medical records upon which the award was 
based. Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  
Therefore, an attempt must be made to obtain these records.  
See, Murincsak v. Derwinski, 2 Vet.App. 363.

Additionally, VA's duty to assist a claimant includes 
obtaining medical records and providing a medical examination 
or obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2007).  VA medical records 
dated in May 2008 note that the veteran had complaints of 
tinnitus and vertigo and indicate that the veteran had VA 
audiology testing in November 2007, February 2008, and April 
2008.  These audiology records are not of record and an 
attempt must be made to obtain them. 

Finally, the veteran testified at his November 2007 hearing 
that his bilateral hearing loss disability had worsened since 
his last VA examination.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
 VAOPGCPREC 11-95 (April 7, 1995).  Under these 
circumstances, the veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected bilateral hearing loss 
disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records and copies of all 
medical records considered by SSA in their 
2005 determination on the veteran's claim 
for SSA disability benefits.  Any negative 
response should be indicated in the 
record.

2.  Obtain all VA and private medical 
records not currently associated with the 
veteran's claims file, including VA 
audiologic testing records conducted in 
November 2007, February 2008, and April 
2008.  Any negative response should be 
indicated in the record.

3.  Schedule the veteran for a VA 
audiological examination for the purpose 
of determining the current severity of his 
service-connected bilateral hearing loss 
disability.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and the 
examination report should indicate that 
such review occurred.  

4.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


